               Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 1 of 9




1

2

3

4

5

6

7
                                                               The Honorable John C. Coughenour
8

9                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE

11
        WASHINGTON CATTLEMEN’S
12      ASSOCIATION,                                   No. 2:19-CV-0569-JCC

13                             Plaintiff,              DEFENDANTS’ REPLY IN SUPPORT OF
                                                       MOTION TO CONSOLIDATE
14            v.
15
        UNITED STATES ENVIRONMENTAL
16      PROTECTION AGENCY, et al.,                     NOTE ON MOTION CALENDAR:
                                                       SEPTEMBER 18, 2020
17                             Defendants.

18                                                     REQUEST FOR ORAL ARGUMENT
              And
19      PUGET SOUNDKEEPER ALLIANCE,
20      IDAHO CONSERVATION LEAGUE, and
        SIERRA CLUB,
21
                               Defendant-
22                             Intervenors.
23

24

25

26

27

     Defendants’ Reply ISO Motion to Consolidate                    U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                   P.O. Box 7611
                                                   i                 Washington, D.C. 20044
                                                                          (202) 514-1806
                 Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 2 of 9




1       PUGET SOUNDKEEPER ALLIANCE, et
        al.,                                            No. 2:20-cv-0950-JCC
2
                                 Plaintiffs,
3

4           v.

5       UNITED STATES ENVIRONMENTAL
        PROTECTION AGENCY, et al.,
6
                                  Defendants.
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Defendants’ Reply ISO Motion to Consolidate                      U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                     P.O. Box 7611
                                                   ii                  Washington, D.C. 20044
                                                                            (202) 514-1806
                Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 3 of 9




1             Defendants (the “Agencies”) hereby submit the following reply brief in support of their

2    motion to consolidate the above-captioned cases Washington Cattlemen’s Association v. United

3    States Environmental Protection Agency, et al. (2:19-CV-0596-JCC) (“Cattlemen”) and Puget

4    Soundkeeper Alliance, et al. v. United States Environmental Protection Agency, et al. (2:20-CV-

5    0950-JCC) (“Soundkeeper”). Dkt. No. 87. 1 While Puget Soundkeeper Alliance, Sierra Club,

6    Idaho Conservation League, and Mi Familia Vota (collectively, “Conservation Groups”) oppose

7    consolidation, see Cattlemen Dkt. No. 90 (“Opp.”), their assertions lack merit. 2 Consolidating the

8    proceedings will not confuse the Court, but rather, give the Court a better perspective of the issues

9    in these proceedings; overall efficiency is best served through consolidation; consolidation will
10   mitigate the potential risk of inconsistent rulings; and prejudice to the parties is minimal and can
11   be further mitigated through stipulation. Thus, the Agencies’ motion to consolidate should be
12   granted.
13       I.      Consolidating Briefing Will Not Confuse the Court; It Will Provide the Court
14               with a Broader Perspective on the Regulations at Issue in the Proceedings.
15            Conservation Groups assert that consolidating the proceedings and creating a common
16   briefing schedule risks confusing the Court. Opp. at 7. This concern is unwarranted. The Court
17   has familiarity with many of the issues underlying the claims that would be consolidated, having
18   presided over another case involving a challenge to the Agencies’ regulations defining “waters of

19   the United States” and (with the exception of one plaintiff) involving the same parties as in the

20

21   1 As explained in the Agencies’ Motion to Consolidate, both suits challenge two regulations
22   promulgated by the Agencies, the Navigable Waters Protection Rule: Definition of “Waters of
     the United States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) (“NWPR”) and the Definition of
23   “Waters of the United States”–Recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct.
     22, 2019) (“Repeal Rule”). While the Cattlemen plaintiff has also challenged the Clean Water
24   Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29, 2015) (“2015
     Rule”), the Cattlemen plaintiff has agreed to hold its pursuit of its claims against the 2015 Rule
25
     and Repeal Rule pending the outcome of its challenge to the NWPR. Cattlemen Dkt. No. 86.
26
     2Cattlemen plaintiff has filed a notice consenting to the Agencies’ Motion to Consolidate.
27   Cattlemen Dkt. No. 92.

     Defendants’ Reply ISO Motion to Consolidate                          U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                         P.O. Box 7611
                                                       1                   Washington, D.C. 20044
                                                                                (202) 514-1806
                 Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 4 of 9




1    Soundkeeper matter. See Puget Soundkeeper Alliance et al. v. Wheeler, 2:15-cv-01342-JCC

2    (voluntarily dismissed by Puget Soundkeeper Alliance, Sierra Club, and Idaho Conservation

3    League, Dkt. No. 111). Furthermore, any risk of confusion is mitigated by the fact that the

4    consolidated suits will be resolved by the bench, not a jury. E.g., Consumer Fin. Prot. Bureau v.

5    Ocwen Fin. Corp., No. 9:17-CV-80495, 2020 WL 2569319, at *2 (S.D. Fla. May 21, 2020)

6    (“[T]here are far fewer reservations [regarding the risk of confusion] about consolidating these

7    two actions for a bench trial than if they were to proceed before a jury.”). In fact, the Court will

8    likely benefit in hearing from the diverse group of Soundkeeper and Cattlemen litigants all at once

9    in the same proceeding. The litigants include a ranching trade organization,3 conservation
10   groups,4 business trade groups,5 and the Agencies that promulgated the regulations at issue. By
11   consolidating the matters, this wider range of voices provides a more dynamic view of the issues

12   at play, giving the Court a more nuanced understanding of the regulations in question here.

13       II.      It Is More Efficient for the Court to Manage the Proceedings in a Single Docket.
14             Conservation Groups erroneously downplay the efficiencies that would come with

15   consolidation. But, as explained in the Agencies’ opening brief, the efficiency considerations

16   weigh in favor of consolidation. See Cloanto Corp. v. Hyperion Entm’t C.V.B.A., No. C18-

17   0535JLR, 2018 WL 3619635, at *2 (W.D. Wash. July 30, 2018) (noting that consolidation would

18   serve the interest of judicial economy when “(1) it eliminates the need to file separate motions in

19   each case on similar issues, (2) it allows the court to address overlapping issues in a more

20

21
     3See Cattlemen, Dkt. No. 72 at ¶ 7 (describing Washington Cattlemen’s Association as a
22
     “nonprofit trade organization dedicated to promoting and preserving the beef industry”).
23
     4See Soundkeeper, Dkt. No. 1 at ¶¶ 7-9 (generally describing Conservation Groups as non-profit
24   conservation organizations).
25   5 See Soundkeeper, Dkt. No. 8 at 1-2 (noting that defendant-intevernors American Petroleum
26   Institute, American Forest & Paper Association, Edison Electric Institute, National Mining
     Association, and National Stone, Sand, & Gravel Association are business/trade groups directly
27   affected by the regulations at issue).

     Defendants’ Reply ISO Motion to Consolidate                         U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                        P.O. Box 7611
                                                      2                   Washington, D.C. 20044
                                                                               (202) 514-1806
                  Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 5 of 9




1    streamlined fashion, [] (3) it capitalizes on [the court’s] knowledge of . . . prior litigation between

2    parties [and (4)] maintaining two separate cases may yield inconsistent results.”).

3               For the Court, it would be more efficient to manage the proceedings in a single docket and

4    would streamline the briefing process while avoiding the potential for inconsistent outcomes.

5               For the parties, it would ensure that summary judgment briefing for all the NWPR claims 6

6    is addressed in an equitable fashion by allowing for the claims to be briefed in a single, uniform

7    motions practice utilizing a common administrative record. By allowing the parties to present

8    their claims in a consolidated briefing schedule, the parties may be able to conserve resources

9    while the Court can adjudicate the parties’ claims in a single motions practice. The Agencies are
10   amenable to stipulating to a briefing schedule with page limits that are equitable for all parties.
11   These efficiency considerations weigh in favor of consolidation.
12       III.       Consolidation Will Minimize the Potential Risk of Inconsistent Rulings.
13              Plaintiffs also assert that there is no danger of inconsistent results if these suits are allowed
14   to run on separate timelines as separate proceedings. Opp. at 6. But given the different proposed
15   remedies, there is a risk of inconsistent judgments. Consolidating the two cases will help ensure
16   that the two matters are resolved in a consistent manner.
17              When “there is a possibility for inconsistent judgments if the[] cases are separated . . .
18   consolidation is useful and fair.” Ball v. Johanns, 2007 WL 9808002, at *2 (E.D. Cal. Dec. 12,

19   2007; Ginger Root Office Ass’ns., LLC v. Advanced Packaging & Prod. Co., 2010 WL 11515360,

20   at *4 (C.D. Cal. Oct. 7, 2010) (consolidation may be warranted if it “would assist in avoiding

21   inconsistent adjudications”). Here, while both suits challenge the NWPR and the Repeal Rule,

22   their proposed remedies are inconsistent with one another. Cattlemen plaintiff contends that the

23   regulation of intermittent streams and certain non-abutting wetlands under the NWPR is unlawful

24

25   6 The Agencies assert that like in Cattlemen, see Cattlemen Dkt. No. 86, the Soundkeeper
26   plaintiff’s Repeal Rule claims should also be placed on hold pending the resolution of their
     NWPR claims. This would promote judicial efficiency and the Agencies are prepared to further
27   explain their position on this issue.

     Defendants’ Reply ISO Motion to Consolidate                                U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                               P.O. Box 7611
                                                            3                    Washington, D.C. 20044
                                                                                      (202) 514-1806
                 Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 6 of 9




1    and is seeking not only vacatur of those provisions of the NWPR, but also a declaration that any

2    attempt to regulate “waters (other than the territorial seas) that are not or have not been used, or

3    are not susceptible of future use, for the transport of goods in interstate or foreign commerce”

4    (which include intermittent streams and certain non-abutting wetlands) is unconstitutional and/or

5    otherwise unlawful. See Cattlemen, Dkt. No. 72 at 50-51. On the other hand, Soundkeeper

6    plaintiffs claim that the NWPR violates the Administrative Procedure Act and the Clean Water

7    Act (“CWA”), and seek to vacate the NWPR while reinstating the 2015 Rule (see Puget

8    Soundkeeper Complaint at ¶ 6); they do not challenge the Agencies’ ability to regulate intermittent

9    streams and non-abutting wetlands under the CWA.
10             While the Agencies strongly disagree with both challenges, to the extent the Court agrees
11   with either or both sets of plaintiffs, the Court risks issuing a ruling in one suit that is inconsistent
12   with the other. For example, the Soundkeeper plaintiffs seek to vacate the NWPR in its entirety
13   and reinstate the 2015 Rule while Cattlemen plaintiff wants the Court to declare that any attempt
14   by the Agencies to regulate intermittent streams and certain non-abutting wetlands under the
15   CWA is unlawful and unconstitutional. Because the 2015 Rule subjects at least some intermittent
16   streams and non-abutting wetlands to CWA jurisdiction, the parties’ proposed remedies are
17   fundamentally inconsistent with one another. If the two suits were presented together in a single
18   forum (as opposed to two piecemeal proceedings), not only would the Court and the parties

19   benefit from hearing both perspectives at the same time, it would also put the Court in a better

20   position to craft a potential remedy that would harmonize the two proceedings and avoid possible

21   inconsistent rulings.

22       IV.      Consolidation Would Only Benefit, Not Prejudice, Conservation Groups.
23             Conservation Groups’ next claim that briefing both cases in a single summary judgment

24   proceeding is unfairly prejudicial. Opp. at 8-9. This is not so. If anything, consolidation benefits

25   the Conservation Groups by giving them four separate opportunities to brief the issues in a

26   consolidated proceeding. It is actually the Agencies that will bear a more burdensome briefing

27   schedule, as they will have to simultaneously address both Soundkeeper and Cattlemen plaintiffs’

     Defendants’ Reply ISO Motion to Consolidate                             U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                            P.O. Box 7611
                                                         4                    Washington, D.C. 20044
                                                                                   (202) 514-1806
               Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 7 of 9




1    motions for summary judgment in a single cross-motion/opposition brief, and then file a

2    subsequent reply brief simultaneously addressing both plaintiff parties’ opposition briefs.

3    Conservation Groups, by contrast, have the benefit of having up to four separate briefing

4    opportunities to address all the NWPR claims in the two cases: first, as plaintiffs in Soundkeeper,

5    they will file an opening motion for summary judgment; second, as defendant-intervenors in

6    Cattlemen, they can file a cross-motion for summary judgment/opposition to Cattlemen plaintiff’s

7    motion for summary judgment; third, as the plaintiffs in Soundkeeper, they will have an

8    opportunity to file a reply brief in support of their opening motion for summary judgment; and

9    forth, as defendant-intervenors in Cattlemen, they could file a reply brief in support of their cross-
10   motion for summary judgment. As the only parties in these proceedings with the opportunity to
11   file four separate briefs, they are in an advantageous position if these cases are consolidated.
12           Moreover, as noted above, the Agencies have a greater burden in that they must address
13   both Soundkeeper and Cattlemen plaintiffs’ claims at the same time in the same briefing rounds.
14   Conservation Groups charge that because the Soundkeeper and Cattlemen plaintiffs are
15   challenging the same regulations and because the Agencies’ defenses to the Soundkeeper and
16   Cattlemen claims are “substantially similar,” the Agencies’ briefing burden is less than that of
17   Conservation Groups. Opp. at 8. But because both plaintiff groups are advancing varying legal
18   theories in challenging the NWPR (and Repeal Rule), the Agencies’ defenses to both claims are

19   not as streamlined as Conservation Groups believe. In fact, Conservation Groups acknowledge

20   that the plaintiffs’ challenges are not completely identical. Id. And to the extent there is any

21   prejudice to any party with respect to briefing, the Agencies are certainly willing to stipulate to

22   an equitable briefing schedule wherein page limits and timing issues are adjusted to account for

23   any imbalances.

24                                                 CONCLUSION
25           For the following reasons, the Agencies request that the Court consolidate the above-

26   captioned cases Washington Cattlemen’s Association v. United States Environmental Protection

27   Agency, et al. (2:19-CV-0596-JCC) and Puget Soundkeeper Alliance, et al. v. United States

     Defendants’ Reply ISO Motion to Consolidate                           U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                          P.O. Box 7611
                                                       5                    Washington, D.C. 20044
                                                                                 (202) 514-1806
               Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 8 of 9




1    Environmental Protection Agency, et al. (2:20-CV-0950-JCC) into a single proceeding pursuant

2    to Fed. R. Civ. P. 42(a).

3    Dated: September 18, 2020                     Respectfully submitted,

4
                                                    /s/ Hubert T. Lee                  .
5

6                                                   HUBERT T. LEE
                                                    SONYA J. SHEA
7                                                   Trial Attorneys
                                                    Environmental Defense Section
8                                                   U.S. Department of Justice
                                                    P.O. Box 7611
9
                                                    Washington, DC 20044
10                                                  (202) 514-1806 (Lee)
                                                    (303) 844-7231 (Shea)
11                                                  Hubert.lee@usdoj.gov
                                                    Sonya.Shea@usdoj.gov
12
                                                    COUNSEL FOR DEFENDANTS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Defendants’ Reply ISO Motion to Consolidate                        U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                       P.O. Box 7611
                                                   6                     Washington, D.C. 20044
                                                                              (202) 514-1806
               Case 2:19-cv-00569-JCC Document 93 Filed 09/18/20 Page 9 of 9




1                                      CERTIFICATE OF SERVICE
2            I hereby certify that on September 18, 2020, I filed the foregoing using the Court’s

3    CM/ECF system, which will electronically serve all counsel of record registered to use the

4    CM/ECF system.

5

6                                                                 /s/ Hubert T. Lee

7                                                                 Hubert T. Lee

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     Defendants’ Reply ISO Motion to Consolidate                        U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                       P.O. Box 7611
                                                      7                  Washington, D.C. 20044
                                                                              (202) 514-1806
